Citation Nr: 0027182	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  97-33 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by fatigue.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by multiple joint symptoms.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by gastrointestinal symptoms.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by heart symptoms.

5.  Entitlement to service connection for an undiagnosed 
illness manifested by dermatological symptoms.

6.  Entitlement to service connection for an undiagnosed 
illness manifested by bleeding gums.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D. G.


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to September 
1977, and from September 1990 to May 1991.

This appeal arises from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


REMAND

During the veteran's personal hearing in September 1998, his 
mother submitted a Department of the Army address in 
Alexandria, Virginia, where she stated the veteran's missing 
Army Reserves service medical records (SMR's) could be 
located.  A VA Form 21-6789, dated in December 1998 
instructed that the veteran's "reserve unit records" should 
be requested "from the following facility:"


U. S. Army Military Personnel Center
2461 Eisenhower Ave.
Alexandria, VA  22331

A VA Form 21-3101, Request for Information, however, received 
in February 1999, notes that it was returned from the 
National Personnel Records Center, in St. Louis, Missouri, 
and contained a notation that "[t]he SMR's were furnished to 
your office on 6-27-93 under the same VA File #."  There is 
no evidence in the claims file that the veteran's Army 
Reserves SMR's have ever been requested from the Alexandria, 
Virginia, location.  All possible alternative searches, 
including from the Department of the Army location identified 
by the veteran's mother, must be undertaken to obtain these 
records.  The United States Court of Appeals for Veterans 
Claims (Court) has held that VA has a statutory duty to 
assist the veteran in obtaining military records.  See Jolley 
v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  Under the 
regulations governing VA's duty to assist, "[w]hen 
information sufficient to identify and locate necessary 
evidence is of record, the Department of Veterans Affairs 
shall assist a claimant by requesting, directly from the 
source, existing evidence which is either in the custody of 
military authorities or maintained by another Federal Agency 
... ."  38 C.F.R. § 3.159(b) (1999).

The Board also notes the RO has not performed alternative 
searches to confirm the veteran's contended period of active 
duty for training service from May 5, 1984 to May 19, 1984.  
This should be accomplished.  38 C.F.R. § 3.159(b).

The Board also notes that the document entitled "Available 
Downloaded Records From," dated in June 1999, contains a 
notation at the bottom of the form that "[m]ost of the 
VA[Medical Center]'s do not have all of their records in the 
computer system.  Additional records may be available in the 
clinical file."  There is no indication in the claims file 
that all records in the veteran's VAMC clinical file were 
requested or obtained.  Accordingly, the RO should either 
request those records or provide a clear explanation in the 
claims file that those records have either been obtained, or 
that there were no other records in the veteran's clinical 
record other than those downloaded in June 1999.  See Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992); VAOPGCPREC 12-95; 
see also Henderson v. West, 11 Vet. App. 111, 112-13 (1998) 
(per curiam); Blount v. West, 11 Vet. App. 32, 33 (1998) (per 
curiam); Lynch v. Gober, 11 Vet. App. 22, 26-27 (1997).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should conduct all applicable 
alternative searches for the veteran's 
Army Reserves service medical records, 
including, but not limited to, contacting 
the Department of the Army, U. S. Army 
Military Personnel Center, 2461 
Eisenhower Avenue, Alexandria, Virginia  
22331, and associate any records received 
with the claims file.  If these records 
still cannot be obtained after these 
searches, the claims file should be fully 
documented as to the searches attempted 
and the reasons for the failure to obtain 
these records, and the veteran should be 
adequately notified and be advised that 
he may attempt his own searches.

2.  The RO should also conduct all 
applicable searches for the veteran's 
service personnel records, to document 
his active duty for training (ACDUTRA) 
period of May 5, 1984 to May 19, 1984.  
If these records cannot be obtained, and 
the veteran's periods of ACDUTRA cannot 
be fully ascertained, the claims file 
should be fully documented as to the 
searches attempted and the reasons for 
the failure to obtain these records.

3.  The RO should also either request 
from the Madison and Rockford VAMC any 
medical records not downloaded in June 
1999 or provide a clear explanation in 
the claims file that those records have 
either been obtained, or that there were 
no other records in the veteran's 
clinical record other than those 
downloaded in June 1999.

4.  After completion of the above 
development, and any further development 
suggested by the newly received evidence, 
if any, and even if all searches for 
records were not successful, the RO 
should then adjudicate the issues of 
service connection for an undiagnosed 
illness manifested by fatigue, multiple 
joint symptoms, gastrointestinal 
symptoms, heart symptoms, dermatological 
symptoms, and bleeding gums, on the basis 
of all evidence of record and all 
applicable statutes, regulations, and 
case law.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the applicable time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran unless and until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


